Order entered on April 23, 1965, denying a stay of arbitration, unanimously reversed, on the law and on the facts, with $30 costs and disbursements to respondent-appellant (MVAIC), the arbitration is stayed pending a judicial determination of the issue whether the ear which allegedly injured petitioner-respondent was an insured vehicle, and the matter remanded to Special Term for the purpose of such determination. The insurer of the car alleged to have injured petitioner-respondent disclaimed coverage on the ground that at the time of the accident the ear was a stolen vehicle. Petitioner-respondent then proceeded against MVAIC pursuant to the New York Automobile Accident Indemnification Endorsement contained in his own policy. MVAIC questions that the offending ear “was truly a stolen vehicle” and seeks to have the issue judicially determined and in the interim to stay the arbitration which petitioner-respondent has demanded. Matter of MV AIC [Malone] (16 N Y 2d 1027) sustains its right to such relief.
Concur — Botein, P. J., Breitel, Steuer and Staley, JJ.